         Case 3:20-cr-00389-DCG Document 74 Filed 05/12/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

 UNITED STATES OF AMERICA,                        §
                                                  §
                Plaintiff,                        §
 v.                                               §              EP-20-CR-00389-DCG
                                                  §
 PATRICK WOOD CRUSIUS,                            §
                                                  §
                Defendant.                        §

                                             ORDER

       Presently before the Court is Defendant Patrick Wood Crusius’s (“Defendant”) “Motion

for Order Authorizing Mr. Crusius’ State Defense Attorneys to Share Discovery with Mr.

Crusius’ Federal Defense Team” (“Motion”) (ECF No. 70), filed on May 1, 2020. Therein,

Defendant requests the Court to issue an order under subsection (e) of Article 39.14 of the Texas

Code of Criminal Procedure that authorizes Defendant’s state defense team to share the

discovery they receive from the State of Texas with Defendant’s federal defense team on an

ongoing basis. Mot. at 4. For the reasons that follow, the Court DENIES Defendant’s Motion.

       Subsection (e) of Article 39.14 of the Texas Code of Criminal Procedure “generally

prohibits ‘the defendant, the attorney representing the defendant,’ or the attorney’s agent, from

disclosing to ‘third parties’ any of the discovery materials covered in the statute.” Powell v.

Hocker, 516 S.W.3d 488, 496 (Tex. Crim. App. 2017) (quoting Tex. Code Crim. Proc. art

39.14(e)). However, a court may order the disclosure of discovery materials to third parties

covered in the statute “upon a showing of good cause after notice and hearing after considering

the security and privacy interests of any victim or witness.” Tex. Code Crim. Proc. art 39.14(e).

       Defendant argues that his state and federal defense teams are unable to effectively and

efficiently compare and review the two “exceptionally voluminous” sets of discovery that the
          Case 3:20-cr-00389-DCG Document 74 Filed 05/12/20 Page 2 of 3




State of Texas and the Government provided in different formats to each of their respective

counterparts. Mot. at 2, 4–5. Defendant contends that these circumstances create a “bizarre

situation” that impairs his right to effective assistance of counsel under the Sixth Amendment

because, while no state or federal law prohibits the State of Texas and the Government from

freely sharing discovery materials between them, Article 39.14 of the Texas Code Criminal

Procedure does prohibit Defendant’s state and federal defense teams from doing the same. Id. at

4–5.

       However, Article 39.14 is part of the Texas Code Criminal Procedure, and as such, does

not govern Defendant’s instant federal case because “[f]ederal criminal procedure is governed,

not by state practice, but by federal statutes and decisions of the federal courts.” United States v.

Murdock, 284 U.S. 141, 150 (1931) overruled in part on other grounds by Murphy v. Waterfront

Com'n of New York Harbor, 378 U.S. 52 (1964) abrogated on other grounds by United States v.

Balsys, 524 U.S. 666, 371 (1998). In fact, one of the main purposes behind the creation of the

Federal Rules of Criminal Procedure was “to abrogate any existing requirement of conformity to

State procedure on any point whatsoever.” Advisory Committee's Notes on 1944 Adoption of

Fed. R. Crim. P. 57(b).

       To be sure, Article 39.14 of the Texas Code of Criminal Procedure contains no definition

limiting which kind of “court” may issue an order authorizing the disclosure of discovery

materials to third parties after the requirements in the statute are met. Tex. Code Crim. Proc. art

39.14(e); see also Tex. Code Crim. Proc. art. 3.01 (“All words, phrases and terms used in this

Code are to be taken and understood in their usual acceptation in common language, except

where specially defined.”). But even if the Texas statute allows it to issue such an order, the

Court refrains from doing so because such an order may interfere with the state trial court’s




                                                 -2-
          Case 3:20-cr-00389-DCG Document 74 Filed 05/12/20 Page 3 of 3




“administration of its own criminal justice system”—namely, the conduct of pretrial discovery

matters of the parties before it. Setser v. United States, 566 U.S. 231, 241 (2012). Indeed, “the

authority of States over the administration of their criminal justice systems lies at the core of

their sovereign status.” Oregon v. Ice, 555 U.S. 160, 170 (2009).

       Nevertheless, the Government has already asserted that “it has no objection to the sharing

of discovery between the two defense teams.” Govt’s Resp. in Opp. at 4, ECF No. 72.

Therefore, Defendant, through and by his state defense team, may still properly request such

relief from the state trial court under Article 39.14 of the Texas Code of Criminal Procedure.

       Accordingly, IT IS ORDERED that Defendant Patrick Wood Crusius’s “Motion for

Order Authorizing Mr. Crusius’ State Defense Attorneys to Share Discovery with Mr. Crusius’

Federal Defense Team” (ECF No. 70) is HEREBY DENIED.

       So ORDERED and SIGNED this 12th day of May 2020.




                                                   ____________________________________
                                                   DAVID C. GUADERRAMA
                                                   UNITED STATES DISTRICT JUDGE




                                                 -3-
